IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42297

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 492
                                                )
       Plaintiff-Respondent,                    )   Filed: May 15, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DONALD RAYMOND SMITH,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and unified fourteen-year sentence with a minimum
       period of confinement of two years for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge
                   ________________________________________________

PER CURIAM
       Donald Raymond Smith was found guilty of grand theft, Idaho Code § 18-2403(1), with a
persistent violator enhancement. The district court imposed a unified fourteen-year sentence
with a minimum period of confinement of two years.           Smith appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Smith’s judgment of conviction and sentence are affirmed.




                                                   2